Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species A, reading on figures 1J, 3G, and 6I, with respect to claims 1-2, 4-5, 7-8, and 18-20 in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the ground(s) that Fig. 6I corresponds to Species A, B, and C.  This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics..
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “opposite to the plurality of conductive features” is unclear as to the relative configuration of the surface finishing layer, the fine redistribution circuitry of the redistribution film, and the plurality of conductive features.  For example, it is unclear if opposite is directed to opposing surfaces of the redistribution film or some other feature.  For the sake of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (DE 102019129870 A1).
Regarding claim 1, Wu discloses an integrated substrate structure (Fig. 12), comprising: a redistribution film (220) comprising a fine redistribution circuitry (224A-224F, see annotated Fig. 12 below); a circuit substrate (300) disposed over the redistribution film and comprising a core layer (302) and a coarse redistribution circuitry (310) disposed in and on the core layer, wherein the circuit substrate is thicker (core layer thickness 30µm-2000µm, [0032]) and more rigid (“add rigidity”, [0006]) than the redistribution film (1µm-50µm per layer, number of layers may be varied, [0023]), and a layout density of the fine redistribution circuitry is denser than that of the coarse redistribution circuitry; and a plurality of conductive features (226 with 224G) interposed between the circuit substrate and the redistribution film to be connected to the fine redistribution circuitry and the coarse redistribution circuitry.
The paragraph numbers, figure numbers, and numerals in the translation of Wu directly correspond to the original German document paragraph numbers, figure numbers, and numerals.


    PNG
    media_image1.png
    398
    676
    media_image1.png
    Greyscale
 
Regarding claim 7, Wu discloses an integrated substrate structure (Fig. 12), further comprising: an underfill layer (320) interposed between the circuit substrate and the redistribution film to cover the plurality of conductive features, wherein a boundary of the underfill layer on the redistribution film is substantially leveled with an outer sidewall of the redistribution film.
Regarding claim 8 as noted in the 112(b) rejection, Wu discloses an integrated substrate structure (Fig. 12), further comprising: a surface finishing layer (“growth layer” with respect to 224A, [0024]) disposed on the fine redistribution circuitry of the redistribution film opposite to the plurality of conductive features.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20190109098 A1).

Illustrated below is Fig. 2F of Lin.

    PNG
    media_image2.png
    350
    459
    media_image2.png
    Greyscale

Regarding claim 19, Lin discloses a redistribution structure (Fig. 2F), wherein the second dielectric liner conformally covers the second conductive pattern and is interposed between the 
Regarding claim 20, Lin discloses a redistribution structure (Fig. 2F), further comprising: a conductive terminal comprising a bump portion (190) and a cap portion (C) disposed on the bump portion, the bump portion disposed on the second patterned dielectric layer and penetrating through the second patterned dielectric layer and the second dielectric liner to land on the second conductive pattern.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Regarding claim 2, Wu discloses an integrated substrate structure (Fig. 12), wherein each of the plurality of conductive features comprises the fine redistribution circuitry electrically coupled to the coarse redistribution circuitry through a solder joint (226, solder, [0027]).
Wu fails to expressly illustrate a conductive pillar landing on the fine redistribution circuitry and electrically coupled to the coarse redistribution circuitry through a solder joint.  However, Wu teaches conductive features comprising a conductive pillar (“metal pillars”, [0027]).

Regarding claim 4, Wu discloses an integrated substrate structure (Fig. 12), wherein each of the plurality of conductive features comprises: a conductive pad (224G) disposed on the fine redistribution circuitry; and electrically coupled to the coarse redistribution circuitry through a solder joint (226, solder, [0027]).
Wu fails to expressly illustrate a conductive bump disposed on the conductive pad.  However, Wu teaches conductive features comprising a conductive bump (“bumps”, [0027]) disposed on a conductive pad.

Regarding claim 5, Wu as applied to claims 4 and 1 discloses an integrated substrate structure (Fig. 12), wherein the conductive pad is a copper-containing pad (copper, [0024]) and the conductive bump is a gold-containing bump (gold, [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817